Case: 14-20780      Document: 00513221162         Page: 1    Date Filed: 10/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 14-20780                            October 6, 2015
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
CERTAIN UNDERWRITERS AT LLOYD’S LONDON AND INSURANCE
COMPANIES SUBSCRIBING TO POLICY NO. B0576 / JM 12318,

                                                 Plaintiff – Appellant,
v.

VICINAY CADENAS, S.A.,

                                                 Defendant – Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-888


Before CLEMENT, OWEN and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Certain Underwriters at Lloyd’s, London and Insurance Companies
Subscribing to Policy No. B0576 / JM 12318 (“Underwriters”) appeals the
denial of leave to file a third amended complaint. Vicinay Cadenas, S.A., argues
that 28 U.S.C. § 1292(a)(3) does not give us jurisdiction to hear this appeal. We
agree.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20780      Document: 00513221162      Page: 2    Date Filed: 10/06/2015



                                   No. 14-20780
         In October 2007, Petrobras America, Inc. contracted with Technip USA,
Inc. for the engineering, construction, and installation of a free-standing
hybrid riser system (“FSHR System”) used in Petrobras’s oil and gas operations
in the Gulf of Mexico. The FSHR system is comprised, in part, of five separate
“risers” that transport petroleum from the seabed to a floating storage vessel.
Buoyancy cans hold each riser in place, and tether chains connect the cans to
the risers. Technip subcontracted production of the tether chains to Vicinay
Cadenas, S.A.
         On March 23, 2011, one of the tether chains broke and caused a buoyancy
can to separate from a riser, damaging the buoyancy can, riser, and other parts
of the FSHR system. In March 2012, Petrobras and their subrogee,
Underwriters, filed suit against Vicinay. Plaintiffs filed an amended complaint
in February 2013. A year later, in February 2014, Vicinay moved for summary
judgment. Underwriters, in response, requested leave to file an amended
complaint to assert fraud claims. The district court granted both motions. 1 On
December 29, 2014, the lower court denied Underwriters’s third motion for
leave to file an amended complaint. Underwriters appeals that interlocutory
order.
         Section 1292(a)(3) allows interlocutory appeals from orders that
determine “the rights and liabilities of the parties to admiralty cases.”
28 U.S.C. § 1292(a)(3); see In re Complaint of Ingram Towing Co., 59 F.3d 513,
517 (5th Cir. 1995) (“Orders which do not determine parties’ substantive rights
or liabilities, however, are not appealable under section 1292(a)(3) even if those
orders have important procedural consequences.” (citation omitted)). Denial of
leave to amend a complaint is not an appealable interlocutory order under



      Underwriters and Petrobras appealed, no. 14-20589, the district court’s grant of
         1

summary judgment to Vicinay. The court consolidated the two appeals.
                                          2
    Case: 14-20780     Document: 00513221162   Page: 3   Date Filed: 10/06/2015



                                No. 14-20780
§ 1292(a)(3). See Solar Turbines Int’l v. Ship-Side Crating Co., 96 F.3d 1444
(5th Cir. 1996) (per curiam).
      A narrow exception to this rule exists where the denial of leave to amend
a complaint effectively terminates the litigation. See Solar Turbines Int’l, 96
F.3d at *1; Underwriters at Interest on Cover Note JHB92M10582079 v.
Nautronix, Ltd., 79 F.3d 480, 484 (5th Cir. 1996) (finding an order that
“effectively dismisses a party from suit” appealable under § 1292(a)(3)). Here,
the denial of leave to amend neither terminated the litigation nor dismissed a
party. Underwriters’s fraud claim remains pending in the lower court. The
appeal is premature.
      Accordingly, we DISMISS Underwriter’s appeal.




                                      3